Citation Nr: 0431585	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for left varicocele, 
symptomatic (left varicocele), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to July 
1960

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
left varicocele.  The veteran perfected a timely appeal of 
this determination to the Board.

When the matter was before the Board in September 2003, the 
Board denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his left varicocele.  
The veteran appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a September 2004 order, granted the 
parties' joint motion for remand, vacating the Board's 
September 2003 decision and remanding the case for compliance 
with the terms of the joint motion.

In a June 2001 statement, the veteran asserted entitlement to 
special monthly compensation (SMC) for his left varicocele 
due to left testicle atrophy.  In the parties' September 2004 
joint motion, they agreed that, to date, this claim had not 
been considered by VA, and instructed the Board to take 
"appropriate action to ensure that the issue of SMC for loss 
of use of a creative organ is properly adjudicated."  As 
such, this issue is referred to the RO for action consistent 
with the Court's September 2004 order.

A statement received at the Board in November 2004 reflects 
that the veteran has relocated to Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that in order to comply with the Court's September 2004 
order, this matter must be remanded to the RO for further 
development and adjudication.

As a preliminary matter, the Board notes that while the 
veteran's left varicocele claim was pending, there was a 
significant change in the law.  In November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted, and that 
liberalizing law is applicable to the veteran's claims 
because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

In a September 1974 decision, the Board granted service 
connection for left varicocele, and in an October 1974 rating 
action implementing the Board's determination, the RO 
assigned a 10 percent evaluation for this condition under 
hyphenated Diagnostic Code 7599-7120, effective August 28, 
1972.  Because the 10 percent evaluation has now been in 
effect for more than 32 years, it is protected from being 
reduced.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2004).  

In denying this claim, the RO and the Board evaluated the 
veteran's left varicocele by analogy to varicose veins 
pursuant to the criteria set forth in Diagnostic Code 7120.  
In the parties' joint motion, which was granted by the Court 
in September 2004, however, they specifically agreed that 
diagnostic criteria contained in Diagnostic Code 7120 were 
not appropriate for evaluating this disability, and 
instructed VA to readjudicate the veteran's claim "utilizing 
rating criteria that are applicable to this disability and 
are capable of being satisfied."

In this regard, the Board notes that in numerous statements 
in support of this claim, the veteran has asserted that his 
left varicocele is more appropriately evaluated as cystitis 
under Diagnostic Code 7512.  In addition, in a March 2003 
statement, he essentially contended that he has a bladder 
disability that caused by his service-connected left 
varicocele.  In that statement, the veteran also reported 
that he had genitourinary symptoms that were worsened by the 
February 2001 VA surgery he underwent to treat the service-
connected left varicocele.  

The Board interprets the veteran's March 2003 statement as an 
informal claim of service connection for genitourinary 
disability, other than left varicocele, to specifically 
include cystitis.  The Board notes, however, that in a June 
1976 decision, the Board denied service connection for 
cystitis, and thus VA must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen his claim of service connection for this condition 
because doing so goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

The Board acknowledges that in the June 1976 decision, the 
Board denied service connection on a direct basis, concluding 
that although the veteran was treated for cystitis during 
service, there was no continuity of symptomatology since 
discharge.  By contrast, the veteran now seeks service 
connection on a secondary basis.  The Board points out, 
however, that service connection was in effect for left 
varicocele at the time of the June 1976 Board decision.  
Moreover, the Court has held that merely choosing a new 
theory of entitlement does not relieve a party of the burden 
of submitting new and material evidence to reopen a claim.  
See Bingham v. Principi, No. 01-1865 (Aug. 27, 2004); 
Ashford v. Brown, 10 Vet. App. 120 (1997).

Under these circumstances, and in light of the veteran's 
contentions, the Board finds that the veteran's claim of 
entitlement to service connection for genitourinary 
disability, other than left varicocele, is inextricably 
intertwined with his perfected appeal seeking an evaluation 
in excess of 10 percent for his left varicocele, and a 
decision on the left varicocele claim now would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The RO 
should also consider this claim in the first instance to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board further observes that in the December 2002 
Supplemental Statement of the Case (SSOC), the RO also 
considered whether a higher rating was available under 
Diagnostic Code 7523.  In this regard, the Board notes that a 
noncompensable rating under this code is warranted for 
complete atrophy of one testis; in order to satisfy the 
criteria for a higher evaluation under this code, 20 percent, 
the evidence must establish complete atrophy of both testes.  
As such, given the unilateral nature of the service-connected 
disability, however, it does not appear that a higher rating 
is warranted under this code.

A review of the claims folder shows that the veteran receives 
private and VA care for this disability; however, no 
treatment records or reports, dated since August 2002, have 
been associated with the claims folder.  Moreover, although 
under the care of a private urologist, Dr. Jay A. Lutins, no 
records or reports from this examiner, dated subsequent to 
June 2001, have been obtained.  Further, given the veteran's 
relocation to Florida, he likely is being treated by 
examiners who did not treat him while he was residing in 
Pennsylvania.  As such, pursuant to the VCAA, because it is 
likely that pertinent treatment records and reports have not 
been obtained, and since they will likely contain findings 
and conclusions that impact directly on the disposition of 
this matter, VA must associate these records with the claims 
folder and consider them in the adjudication of this appeal.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2004).  

The veteran was most recently formally examined by VA in 
October 2002, and it appears that that physician did not 
review the claims folder.  In addition, the report of the 
examination does not contain sufficient information to 
determine the nature, extent and manifestations related to 
the service-connected left varicocele.  The Board concludes 
that, in light of the veteran's contentions regarding his 
other genitourinary symptoms, following the receipt of the 
outstanding VA and private treatment records, he should be 
afforded a contemporaneous and thorough VA examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Finally, in the joint motion, the parties, citing to the 
"atypical" nature of the veteran's left varicocele, 
essentially agreed that if an increased schedular rating were 
not warranted under an appropriate Diagnostic Code, VA had to 
consider whether one was warranted on an extraschedular 
basis.  As such, on remand, the RO should, in connection with 
the increased rating claim, consider whether the criteria for 
invoking the procedures for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) are met.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, in both 
Pennsylvania and Florida, that have 
treated him since March 1999 for any 
genitourinary problems, and in 
particular, for his service-connected 
left varicocele.  This should 
specifically include records of his care 
by Dr. Jay A. Lutins, or any other 
examiner at Schachter and Lukins, dated 
since June 2001.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his left varicocele, and an assessment 
as to whether there is a relationship 
between that service-connected disability 
and any other genitourinary condition or 
his period of service.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and all 
pertinent findings and should be reported 
in detail.  

With respect to the veteran's left 
varicocele, the examiner should identify 
all manifestations of this condition.  
This must include a description of the 
size of the varicocele and an assessment 
regarding whether it is tender.  The 
examiner should also report all symptoms 
and manifestations related to this 
disability, and must specifically comment 
about whether the symptomatology can be 
relieved, and if so, how the 
pain/discomfort can be ameliorated.

The examiner must also state whether the 
veteran has any other genitourinary 
condition.  If so, the examiner must 
indicate whether it is at least as likely 
as not that any genitourinary condition, 
other than the veteran's left varicocele, 
is related to either service or to his 
service-connected left varicocele, to 
include whether the latter disorder, if 
found, was aggravated by the service-
connected left varicocele.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must adjudicate the 
veteran's claim of service connection for 
a genitourinary disability, other than 
his service-connected left varicocele, on 
both a direct and secondary basis.  
Thereafter, the RO must again consider 
the veteran's claim of entitlement to an 
increased rating for his service-
connected left varicocele.  With respect 
to his left varicocele claim, the RO 
should consider adjudicate the issue 
under a code other than Diagnostic Code 
7120.  In addition, the RO must determine 
whether the case warrants referral to the 
Under Secretary for Benefits or to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an 
extraschedular rating.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


